03/15/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: OP 22-0076


                                         OP 22-0076


 corroNwoop ENVIRONMENTAL LAW
 CENTER, GALLATIN WILDLIFE
 ASSOCIATION, JOHN PHILLIP MEYER,
 AND MONTANA RIVERS,

              Petitioners,
                                                                      ORDER
       v.

 AUSTIN KNUDSEN, IN HIS CAPACITY AS
 MONTANA ATTORNEY GENERAL,
                                                                     FILED
                                                                     MAR 1 5 2022
              Respondent.                                          Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana      •


       Petitioners have filed an original action pursuant to § 13-27-316, MCA, objecting
to the Attorney General's official actions on Petitioner's proposed ballot initiative 1-24.
Petitioners' objection alleges that the Attorney General's revised ballot statement does not
satisfy the requirements of § 13-27-312, MCA. We resolve the dispute about the statement
text with the language presented below.
       Section 13-27-312(4), MCA, governs the language that communicates the purpose
of a ballot initiative to voters. The text must be a "title and impartial explanation of the
proposed ballot issue in plain, easily understood language and may not be arguments or
written so as to create prejudice for or against the issue." The aim of the initial step in the
process, when staff at the Legislative Services Division help proponents craft their
language, is to ensure at the outset that it meets this standard. See § 13-27-302(1)(a), (2),
MCA. The Attorney General's review serves as another opportunity toensure there are no
linguistic issues with communicating the measure plainly and impartially, as does this
Court's review in a proceeding under § 13-27-316(1), MCA.
       The language that the Legislative Services Division crafted with Petitioners for 1-24
was the following:
      "Outstanding resource water" is a designation that affords a body of water
      the greatest protection feasible under state law, after thorough examination.
      The Department of Environmental Quality (DEQ) may not allow a new or
      increased point source discharge that would result in a permanent change in
      the water quality of an outstanding resource water. "Point source is defined
      in 75-5-103, MCA. Passing this initiative would make outstanding resource
      waters on the Gallatin River from the boundary of Yellowstone National Park
      to the confluence of Spanish Creek, and on the Madison River from Hebgen
      Lake to Ennis Lake. Passage would also amend 75-5-316(2), MCA, to
      prohibit the DEQ from allowing a new or increased point source discharge
      that would result in any temporary or permanent change in water quality.

       The Attorney General modified this language. He argues that the text above is not
sufficiently plain and easy to understand given its reference to complicated terms like
"point source." The Attorney General's version of the 1-24 text was the following:
       [Initiative number] prohibits DEQ from approving a permit for any new or
       increased point source discharge if the permit would result in any change in
       water quality, including a temporary change in water quality, for
       "outstanding resource waters." [Initiative number] bypasses the existing
       review process for designating an "outstanding resource water:" which
       includes local government consultation, review of social and economic
       impacts, and an environmental impact stateinent, and deems the Gallatin
       River from the boundary of Yellowstone National Park to the confluence of
       Spanish Creek, and on the Madison River from Hebgen Lake to Ennis Lake
       to be "outstanding resource waters" without the review and consultation
       process.

       Petitioners argue that the Attorney General's version makes the language unclear
because it focuses on distracting procedural technicalities that they argue are included to
discourage voters from approving the measure. They contend that the Attorney General's
version is less of an understandable statement about the initiative than theirs, and they point
out that it, too, uses complicated terms including "point source."
       After review, this Court has determined that the ballot statement the Attorney
General certified to the Secretary of State is confusing and convoluted. As such, it fails to
satisfy the standard from § 13-27-312, MCA. Under § 13-27-316(3)(c)(ii), MCA, this

                                              2
Court may "certify to the secretary of state a statement that the court determines will meet
the requirements of" § 13-27-312, MCA, and such statement "certified by the court must
be placed on the petition for circulation and on the official ballot." Following this statutory
approach and our review obligation, we determine that the following statement of
implication comports with the statutory and constitutional requirements:
       1-24 declares portions of the Gallatin and Madison Rivers north and west of
       Yellowstone National Park to be "Outstanding Resource Waters." The
       stretches of water that 1-24 would designate run from Yellowstone National
       Park to the confluence of Spanish Creek on the Gallatin River and from
       Hebgen Lake to Ennis Lake on the Madison River.

       1-24 bypasses the existing review process for such a designation, including
       the local government consultation, review of social and economic impacts,
       and environmental impact statement that would be involved.

       1-24 also prohibits the State from approving a permit for any new or increased
       discharge into Outstanding Resource Waters if the permit would result in any
       adverse change in water quality, including only a temporary change.

       IT IS ORDERED that, pursuant to § 13-27-316(3)(c)(ii), MCA, the above language

is hereby certified to the Secretary of State as meeting the requirements of § 13-27-312,

MCA, and must be placed on the petition for circulation and on the official ballot if

qualified by sufficient signatures.

       The Clerk is directed to provide notice of this Order to all counsel of record and the

Montana Secretary of State.

       DATED this          day of March, 2022.



                                                                 Chief Justice




                                               3
                                                  1.-
                               /1
                                     1
                                         (
    L
        yt
             ,r-trA-1
        /Ai Ai -411,
                        .--,             e Gic---....
                                           .
                          Justices




4